Citation Nr: 1738632	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper right extremity.

2.  Entitlement to service connection for peripheral neuropathy of the upper left extremity.

3.  Entitlement to service connection for peripheral neuropathy of the lower right extremity.

4.  Entitlement to service connection for peripheral neuropathy of the lower left extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970 with service in the Republic of Vietnam from September 1968 to September 1969.  He was awarded the Army Combat Badge, National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In June 2011, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities due to Agent Orange exposure.  At the March 2017 Board hearing, the Veteran testified that he has always had soreness, numbness, tingling, and pain in his hands and feet which he attributed to the normal wear and tear of construction work.  He described a history of having trouble standing for extended periods and using his hands to handle and manipulate objects.  Board Hearing Transcript at 3-5 and 10-11.  

Service treatment records are absent complaints of numbness, tingling, and pain.  However, in its July 2012 rating decision denying service connection for peripheral neuropathy of the bilateral upper and lower extremities, the RO determined that the Veteran served in the Republic of Vietnam and, thus, was presumed to have been exposed to herbicides such as Agent Orange.  

Post-service treatment records dated in November 2011 show that in October 1998 the Veteran presented with difficulty with performance of fine motor skills in his right hand.  He was diagnosed with dystonia of the right hand for which he was treated from May 1999 to September 2011.  Additional post-service treatment records from June 2012 to January 2015 show active diagnoses of neuropathy of the hands, tremors of the right hand, polyneuropathy, and idiopathic peripheral neuropathy of the bilateral upper and lower extremities.  

The Veteran's private physician submitted statements in January 2013, February 2015, and April 2017 opining that the Veteran's polyneuropathy is more likely than not related to his military service and exposure to Agent Orange.  The private physician explained that the Veteran's condition had persistent symptoms over several years and his neuropathy is idiopathic as neurological evaluations revealed no conclusive medical reason for his neuropathy.  These opinions unfortunately were not supported by an adequate rationale that explained why the conclusions were reached, and, as such are insufficient.

Further, pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure, including peripheral neuropathy.  Effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

Even if the Veteran cannot be granted service connection on a presumptive basis, he can still be granted direct service connection if he had bilateral peripheral neuropathy at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has not yet been afforded a VA examination in connection with his service connection claim for peripheral neuropathy of the bilateral upper and lower extremities.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, the Veteran has a current diagnosis of peripheral neuropathy.  The Veteran is presumed to have been exposed to herbicides such as Agent Orange when he served in the Republic of Vietnam.  Given the Veteran's reports attributing his current peripheral neuropathy to Agent Orange exposure in service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).  

Updated VA and private treatment records should also be obtained.  38 U.S.C.S.     § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for a peripheral nerves condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

Additionally, obtain VA treatment records dating from July 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the etiology of his bilateral upper and lower extremity peripheral neuropathy.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that any right or left upper or lower extremity peripheral neuropathy could be characterized as early-onset peripheral neuropathy associated with herbicide exposure? 

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's March 2017 hearing testimony that he experienced tingling, numbness, and a loss of sensation in his upper and lower extremities since his discharge from service.

Please note that a medical opinion that concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

b. If not related to service on the basis of question (a), is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral upper and/or lower extremity peripheral neuropathy is related to service?  The examiner should consider the Veteran's presumed herbicide exposure.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

